FILED
                            NOT FOR PUBLICATION                              MAY 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10012

               Plaintiff - Appellee,             D.C. No. 4:09-cr-00468-RCC

  v.
                                                 MEMORANDUM *
WILLIE EDWARD FREEMAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Willie Edward Freeman appeals from his jury-trial conviction and 18-month

sentence for possession with intent to distribute marijuana, in violation of 21

U.S.C. § 841(a)(1) and (b)(1)(C). Pursuant to Anders v. California, 386 U.S. 738

(1967), Freeman’s counsel has filed a brief stating there are no grounds for relief,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
along with a motion to withdraw as counsel of record. We have provided the

appellant with the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                     10-10012